Russele, C. J.,
dissenting. So far as the point raised as to the right of counsel to have two hours for argument is concerned, it is, as is apparent from the statement of Judge Broyles, a question to be decided as a matter of first impression. There is no precedent upon the point, one way or the other. I am unwilling, for the first time, to lay down a rule which, so far as I am aware, is at variance with a well-established practice which I deem to be in the interest of the economy of time and money in the trial courts. I think the question is quite analogous to that relating to the number of per*381emptory challenges allowed defendants when they elect to be jointly tried in prosecutions for crimes. I do not think the ruling in Lynn v. State (supra) is controlling, nor in its practical effect so applicable to the point now before us as the rulings cited in the opinion of the majority upon the subject of peremptory challenges. To confine counsel representing more than one defendant indicted for felony to one hour of time for argument will, in most instances, result in separate trials of defendants in criminal cases; and in cases where there' are a number of witnesses the additional time required for trial will impose new burdens upon the court and additional expense upon the various counties of the State, without any corresponding benefit in return. It is within the experience of every practitioner that one hour may not be an extreme length of time for the argument of a case which may perhaps involve the liberty of the defendant for as much as twenty years. Where three or four separate defendants are jointly indicted and are represented by different counsel, each one of whom might honestly believe that his client is innocent, though he might suspect or even be convinced of the guilt of some codefendant not represented by himself, the denial of more than one hour’s time for all of the defendants jointly will practically enforce separate trials in such cases, and the court, already burdened, will of necessity be subjected to a greater strain. As to the ruling in Lynn’s case: It is apparent that the only reason why defendants jointly indicted would desire to have two or more panels of forty-eight face them at one and the same time, to be sworn upon their voir dire, is to enable those defendants and their counsel to “shape their strikes.” And since it must be presumed that all persons selected for jury service are upright and intelligent, and the science of jury-striking is not one recognized as such by law, the denial of any such privilege by the Supreme Court in Lynn’s case did not abridge any substantial right of one accused of crime. Cases can be imagined, however (with very numerous witnesses), where the testimony as to the guilt of one of the defendants would be very slight, and as to others more or less doubtful, and as to still others the proof of guilt would be conclusive. In such a case time would be required for the marshaling of practically all the evidence in the case, and in such a case a prudent lawyer having in view the decision of the majority in this case would decline to have his clients jointly tried.
*382As I see it, the rule of the superior court (which, it is true, has all the force of a statute) was adopted by the judges with a view of the then-existing well-recognized practice in this State, wMgIi allowed defendants who consented to be jointly tried the same aggregate length of time for argument as if they had elected to sever; and for this additional reason I do not think the ruling in the Lynn case has any application to the point now before us.